       Case 2:20-cv-01455-CJB-DMD Document 72 Filed 09/10/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


    HAKEEM MEADE, on behalf of                                      CIVIL ACTION
    himself and all others similarly
    situated

    VERSUS                                                          20-1455

    PAUL A BONIN, ET AL.                                            SECTION: “J” (3)




                                     ORDER & REASONS

        Before the Court is a Motion for Judgment on the Pleadings (Rec. Doc. 58)

filed by Defendant, ETOH Monitoring, LLC (“ETOH”). Plaintiffs oppose the motion

(Rec. Doc. 62), and ETOH filed a reply (Rec. Doc. 65). Having considered the motion

and memoranda, the record, and the applicable law, the Court finds that the motion

should be GRANTED.

                     FACTS AND PROCEDURAL BACKGROUND

        This proposed class action arises from an alleged conflict of interest in the

operations of the Orleans Parish Criminal District Court (“OPCDC”). Former

defendant Paul Bonin1 was a judge on that court and at times required defendants

released from pretrial custody to wear ankle monitoring devices. OPCDC does not

operate its own ankle monitoring service; consequently, when a defendant is ordered




1After this lawsuit was filed, then-Judge Bonin decided not to seek reelection and eventually stepped
down from that court. Accordingly, Plaintiffs voluntarily dismissed their claims against him. (Rec. Doc.
26).
         Case 2:20-cv-01455-CJB-DMD Document 72 Filed 09/10/21 Page 2 of 8




to sign up for ankle monitoring, they must choose from among three ankle monitoring

providers operating in Orleans Parish, one of which is Defendant ETOH.

          Plaintiffs allege that former Judge Bonin had personal, financial, professional,

and political relationships with ETOH’s principals, Leonard L. Levenson and

Christian W. Helmke, such that his practices of requiring defendants to pay ankle

monitoring fees to ETOH and linking custody determinations to the payment of those

fees amounted to unconstitutional judicial bias and conflicts of interest. Specifically,

Plaintiffs allege that Levenson was former Judge Bonin’s law partner for over a

decade before he was first elected judge, and that Levenson and Helmke donated a

total of $8,650 to former Judge Bonin’s three judicial election campaigns and made

one loan of $1,000 to his 2016 campaign for OPCDC. Plaintiffs contend that former

Judge Bonin’s failure to disclose these relationships amounts to, at minimum, the

appearance of judicial bias and conflicts of interest in violation of their due process

rights. Further, because ETOH imposed and collected fees from them without

disclosing these relationships and because former Judge Bonin conditioned Plaintiffs’

custody determinations on their ability to pay ETOH, Plaintiffs argue that ETOH

should be ordered to return any fees collected from class members and to cancel any

outstanding fees.

          Plaintiffs initiated this lawsuit on May 14, 2020, seeking declaratory and

injunctive relief against ETOH. ETOH moved to dismiss the complaint, but the Court

denied the motion, finding ETOH to be a state actor in these circumstances.2 ETOH



2   (Rec. Doc. 39).


                                              2
      Case 2:20-cv-01455-CJB-DMD Document 72 Filed 09/10/21 Page 3 of 8




now moves for judgment on the pleadings, arguing that Plaintiffs have failed to state

a claim that it violated their constitutional rights.

                                 LEGAL STANDARD

      Rule 12(c) provides that “[a]fter the pleadings are closed—but early enough not

to delay trial—a party may move for judgment on the pleadings.” FED. R. CIV. P. 12(c).

A motion brought pursuant to Rule 12(c) “is designed to dispose of cases where the

material facts are not in dispute and a judgment on the merits can be rendered by

looking to the substance of the pleadings and any judicially noticed facts.” Hebert

Abstract Co. v. Touchstone Props., Ltd., 914 F.2d 74, 76 (5th Cir. 1990).

      Courts evaluate a motion under Rule 12(c) for judgment on the pleadings using

the same standard as a motion to dismiss under Rule 12(b)(6) for failure to state a

claim. Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008). In deciding a motion

under Rule 12(c), the Court must determine whether the complaint, viewed in the

light most favorable to the plaintiff, states a valid claim for relief. Id. While the Court

must accept the factual allegations in the pleadings as true, the “plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

the plaintiff pleads facts that allow the court to “draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A court must accept all well-pleaded facts as true and must draw all

reasonable inferences in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565

F.3d 228, 232 (5th Cir. 2009). The court is not, however, bound to accept as true legal




                                            3
         Case 2:20-cv-01455-CJB-DMD Document 72 Filed 09/10/21 Page 4 of 8




conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Beavers v. Metro. Life Ins. Co., 566 F.3d 436, 439 (5th

Cir. 2009) (citation omitted).

                                      DISCUSSION

          Defendant contends that Plaintiffs have failed to state a due process violation

because the relationship between it and former Judge Bonin, as alleged by Plaintiffs,

does not rise to the level of unconstitutional potential for bias. Defendant further

contends that the circumstances here do not comport with situations where the

Supreme Court has found due process violations.

          Plaintiffs contend they have stated a claim under the Fifth Circuit’s recent

decisions in Cain v. White, 937 F.3d 446 (5th Cir. 2019), and Caliste v. Cantrell, 937

F.3d 525 (5th Cir. 2019), because their allegations establish that “Judge Bonin’s and

ETOH’s relationships (as well as their behavior) demonstrated an incentive,

temptation, risk, or appearance of prioritizing ETOH’s collection of fees over the

state’s burden of demonstrating the need for deprivations of liberty in every case.”3

          Defendant argues that Plaintiffs have not stated an “institutional incentives”

claim under Caliste and Cain because they do not challenge the system as a whole,

but only focus on the relationship between former Judge Bonin and ETOH.

          The English common law, upon which the American legal system draws,

“assumed that judges could maintain impartiality in the face of most connections to



3   (Rec. Doc. 62, at 20).


                                             4
       Case 2:20-cv-01455-CJB-DMD Document 72 Filed 09/10/21 Page 5 of 8




a case.” Caliste, 937 F.3d at 527. “But the common law view that judges were

incorruptible had a notable exception—when judges might benefit financially.” Id. at

528. The applicable standards governing the constitutionality of a judge’s financial

conflict originate with the Supreme Court’s decision in Tumey v. Ohio, 273 U.S. 510

(1927), which involved a mayor’s court used in Ohio villages to prosecute violations

of the state Prohibition Act.

        On this “liquor court,” the mayor was the judge and could convict
        without a jury. If the mayor found the defendant guilty, some of the fine
        the defendant paid would go towards the mayor’s “costs in each case, in
        addition to his regular salary.” Portions of the fines the village collected
        would also go to the prosecutor and officers who investigated the case.
        If the mayor found the defendant not guilty, neither he nor anyone else
        working for the village would make money from the case.

        Relying on the legal tradition just outlined, the Court held that the
        liquor court judge’s interest in the outcome violated due process. It did
        not require a showing that the mayor was favoring the prosecution; the
        financial incentive itself was enough.

Caliste, 937 F.3d at 529 (citing Tumey, 273 U.S. at 516-19, 521, 523, 531-32). Thus,

the Supreme Court held:

        Every procedure which would offer a possible temptation to the average
        man as a judge to forget the burden of proof required to convict the
        defendant, or which might lead him not to hold the balance nice, clear,
        and true between the state and the accused denies the latter due process
        of law.

Tumey, 273 U.S. at 532. The Fifth Circuit has explained that cases applying this

standard fall into two general categories: (1) cases where “the financial incentive is

unique to the facts of the case”;4 and (2) “cases addressing incentives that a court’s



4 See, e.g., Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813 (1986) (participation of justice of the Supreme
Court of Alabama violated due process where justice was also the lead plaintiff in another case
involving a similar claim against a different defendant).


                                                   5
       Case 2:20-cv-01455-CJB-DMD Document 72 Filed 09/10/21 Page 6 of 8




structure creates in every case.”5 Caliste, 937 F.3d at 530. Plaintiffs contend that this

case falls in the second category. Defendant disagrees, arguing that Plaintiffs have

not alleged an “institutional incentives” claim because their allegations only concern

former Judge Bonin and not the court system as a whole.

        In Cain, the plaintiffs challenged OPCDC’s process for collecting criminal fines

and fees, arguing that the authority of the OPCDC judges “over both fines and fees

revenue and ability-to-pay determinations violates the Due Process Clause.” 937 F.3d

at 450. Likewise, in Caliste, the plaintiffs argued that the magistrate judge’s

authority over setting conditions of pretrial release, including whether to require

secured money bonds that helped provide funding to OPCDC, and over administering

these funds presented an impermissible conflict of interest that violated due process.

937 F.3d at 527. Both cases challenged how OPCDC raised and administered funds

irrespective of the specific individuals filling those roles. Here, however, Plaintiffs

contend that the “significant personal, financial, professional, and political ties

between Judge Bonin and ETOH’s principals, as well as the manner in which Judge

Bonin and ETOH administered fee-funded ankle monitoring in his court” violated

due process.6

        Accordingly, the Court agrees with Defendant. Plaintiffs’ allegations depend

on the specific relationship between former Judge Bonin and ETOH and therefore fail

to state an institutional incentives claim. See Brown v. Vance, 637 F.2d 272, 284 (5th



5 See, e.g., Ward v. Village of Monroeville, 409 U.S. 57 (1972) (mayor’s court overseeing traffic violations
violated due process where mayor was also responsible for village finances).
6 (Rec. Doc. 62, at 5).




                                                     6
         Case 2:20-cv-01455-CJB-DMD Document 72 Filed 09/10/21 Page 7 of 8




Cir. 1981) (“Tumey and Ward make it clear that a violation of due process occurs

when the system creates the possibility that judges will fail to hold ‘the balance nice,

clear and true.’” (emphasis added)). To find that Plaintiffs have stated an

institutional incentives claim would require the Court to hold that OPCDC’s use of

private companies for ankle-monitoring services who could donate to the judges’

reelection campaigns violates due process because the judges would face a possible

temptation to order more defendants to ankle monitoring with hopes of garnering

more campaign contribution. Plaintiffs do not argue as much, and the Court does not

so hold.

           Plaintiffs do not argue that their allegations state an individual bias claim.

But even if they had, the Court finds that their complaint is deficient. In Caperton v.

A.T. Massey Coal Co., the Supreme Court identified four factors that suggested “a

serious risk of actual bias” based on campaign contributions to a judge: (1) “the

contribution’s relative size in comparison to the total amount of money contributed to

the campaign”; (2) “the total amount spent in the election”; (3) “the apparent effect

such contribution had on the outcome of the election”; and (4) the temporal

relationship between the support, the judge’s election, and the pendency of litigation

before the judge that involves the contributor. 556 U.S. 868, 884, 886 (2009). Plaintiffs

offer no allegations related to the first three factors. And while some allegations exist

for the fourth factor—ETOH’s principals donated $3,550 and loaned $1,000 for former

Judge Bonin’s first and only campaign for an OPCDC judgeship in 2016,7 and



7   (Rec. Doc. 7, at 11).


                                              7
          Case 2:20-cv-01455-CJB-DMD Document 72 Filed 09/10/21 Page 8 of 8




Plaintiffs were ordered onto ankle monitoring by former Judge Bonin in 2017,8 with

him ordering Plaintiff Meade to specifically use ETOH9—considering the totality of

the circumstances and the lack of allegations as to the first three factors, the Court

holds that Plaintiffs have failed to state a viable due process claim.

           “Not every campaign contribution by a litigant or attorney creates a probability

of bias that requires a judge’s recusal,” and Plaintiffs have not shown that “this is an

exceptional case.” Caperton, 556 U.S. at 884.

                                       CONCLUSION

           Accordingly,

           IT IS HEREBY ORDERED that ETOH’s Motion for Judgment on the

Pleadings (Rec. Doc. 58) is GRANTED, and Plaintiffs’ claims are DISMISSED

WITH PREJUDICE.

           New Orleans, Louisiana, this 10th day of September, 2021.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE




8   Id. at 6, 9.
9   Id. at 6.


                                               8
